 Case 3:19-cv-01149-JPG Document 19-1 Filed 03/27/20 Page 1 of 2 Page ID #75
        Case: 20-1496   Document: 1-2     Filed: 03/26/2020  Pages: 2



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                       Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                             Phone: (312) 435-5850
             Chicago, Illinois 60604                                                   www.ca7.uscourts.gov




                                                    NOTICE OF CASE OPENING
 March 26, 2020


                                         JEFFREY L. RUCKEL,
                                         Plaintiff - Appellant

 No. 20-1496                             v.

                                         COLLINSVILLE, ILLINOIS, A Municipal Corporation, et al.,
                                         Defendants - Appellees

  Originating Case Information:

  District Court No. 3:19-cv-01149-JPG
 Southern District of Illinois
 District Judge J. Phil Gilbert
 Clerk/Agency Rep Margaret M. Robertie
 Case filed: 03/26/2020
 Case type: pr/st
 Fee status: PLRA fee due
 Date of Judgment: 03/05/2020
 Date NOA filed: 03/26/2020



The above-captioned appeal has been docketed in the United States Court of Appeals for the
Seventh Circuit.
 Deadlines:

 Appeal No.            Filer                               Document                 Due Date

                                                           Docketing statement
 20-1496               Jeffrey L. Ruckel                                            04/02/2020
                                                           due



 20-1496               Jeffrey L. Ruckel                   Transcript information   04/09/2020
Case 3:19-cv-01149-JPG Document 19-1 Filed 03/27/20 Page 2 of 2 Page ID #76
       Case: 20-1496   Document: 1-2     Filed: 03/26/2020  Pages: 2



                                                      sheet



                                                      PLRA fee/mot/memo
 20-1496           Jeffrey L. Ruckel                                                      04/27/2020
                                                      due




NOTE: This notice is issued to counsel of record, in furtherance of the revised Circuit Rule 3(d), to provide necessary
information regarding this appeal. Please verify this notice for accuracy. Counsel are encouraged to provide a fax
and/or e-mail address to the court. If any corrections are necessary, please indicate those corrections on this notice
and return it to the Clerk's Office within ten (10) days.

THIS NOTICE SHALL NOT ACT AS A SUBSTITUTE FOR MOTIONS FOR NON-INVOLVEMENT /
SUBSTITUTION OF COUNSEL. COUNSEL ARE STILL REQUIRED TO FILE THE APPROPRIATE
MOTIONS.



Important Scheduling Notice!

     Hearing notices are mailed shortly before the date of oral argument. Criminal appeals are scheduled shortly
     after the filing of the appellant's main brief; civil appeals are scheduled after the filing of the appellee's brief.
     If you foresee that you will be unavailable during a period in which your appeal might be scheduled, please
     write the clerk advising him of the time period and the reason for your unavailability. The court's calendar is
     located at http://www.ca7.uscourts.gov/cal/argcalendar.pdf. Once an appeal has been scheduled for oral
     argument, it is very difficult to have the date changed. See Cir.R. 34(e).




 form name: c7_Docket_Notice(form ID: 108)
